Citation Nr: 1011932	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for left wrist sprain, 
synovitis. 

4.  Entitlement to service connection for lumbar strain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to 
November 1977.   The Board notes that a July 2008 
Administrative Decision found the Veteran's period of service 
from November 1973 to November 1977 to be under conditions 
other than dishonorable for VA purposes and not a bar to VA 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In pertinent part of the July 
2005 decision, the RO denied service connection for PTSD, 
arthritis, left wrist sprain, and lumbar strain.  

The issue of service connection for lumbar strain is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's DD 214 indicates that he received the 
Purple Heart and the Combat Infantryman Badge.  

3.  The Veteran does not have a diagnosis of PTSD. 

4.  The preponderance of the evidence is against a finding 
that the Veteran had an acquired psychiatric disorder, to 
include an anxiety disorder, during service, that he was 
diagnosed with such within the first post-service year, or 
that a current psychiatric disorder is related to service.

5.   The preponderance of the evidence is against a finding 
that the Veteran had a knee injury or arthritis during 
service or at separation, or that he had such within a year 
after service; there is no medical evidence on file 
indicating that arthritis of the knee is related to service. 

6.  The preponderance of the evidence is against a finding 
that the Veteran had an injury to the left wrist during 
service; a left wrist disability was not shown at separation 
or within a year after service; and there is no medical 
evidence on file relating the Veteran's current synovitis of 
the left wrist sprain to service.  The Veteran had a post-
service left wrist injury in July 2004. 


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric 
disorder, to include PTSD, that is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 
3.309 (2009).  

2.  The Veteran does not have arthritis of the left knee that 
is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2009).  

3.  The Veteran does not have left wrist sprain, synovitis 
that is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
an April 2005 correspondence.  This letter detailed the 
elements of a service connection claim, described the 
evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
April 2005 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran two VA 
psychiatric examinations in May 2005.  The Board finds that 
these examinations are adequate since the medical findings 
that are stated in terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran was afforded a VA examination for his left wrist 
in May 2005; however, the VA examiner did not opine to the 
likely etiology of the Veteran's left wrist disability.  In 
addition, the May 2005 VA examination stated that the Veteran 
was not filing a claim for arthritis of the elbow but failed 
to discuss any diagnoses of arthritis, including the 
Veteran's left knee.  The Board finds that new VA 
examinations are not warranted for the Veteran's claim of 
service connection for arthritis or for his left wrist since 
there is no evidence that the Veteran had an in-service 
injury or disability.  The Board notes that under 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of 
records fails to suggest that arthritis or synvoitis of the 
left wrist is related to the Veteran's period of military 
service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claims herein decided that has not been 
obtained.  Finally, the Veteran was advised of his right to a 
hearing before the RO and/or before the Board, but he waived 
that right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder, to Include PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The Board notes that the Veteran's DD-214 shows that he 
received numerous awards during service; specifically, the 
Purple Heart with oak leaf clusters and the Combat Infantry 
Badge, which denote combat.  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  If VA determines that a veteran 
engaged in combat with the enemy and his alleged stressor is 
combat related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

Even though the Veteran's DD-214 reflects that he is a combat 
veteran, service connection can not be granted unless he has 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 that 
is related to his military service.  In order for service 
connection to be granted, the evidence must establish, among 
other things that the claimant currently has the disability 
for which service connection is claimed. See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 
1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997). 

After a review of the Veteran's VA treatment notes, private 
treatment notes, and VA examinations the Board finds that the 
Veteran does not have a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125.  The Veteran was afforded two VA 
examinations in May 2005; one was done by a licensed social 
worker and the other examiner was a psychologist.  Both 
examiners stated that the Veteran did not have an Axis I 
diagnosis.  The psychologist stated that the Veteran 
witnessed severe in-service trauma; however, he did not meet 
the diagnostic criteria for PTSD.  The psychologist's 
conclusion reads as follows:  

The veteran does not meet the diagnostic 
criteria for PTSD.  He witnessed several 
traumatic events in Vietnam.  He denies 
any symptoms of hyper arousal.  He denies 
any symptoms of avoidance.  He is capable 
of full time gainful employment.  He is 
able to manage his own finances.  

The licensed social worker also did not provide any Axis I 
diagnosis.  Although she noted that the Veteran had problems 
with the trauma of war (see Axis IV diagnosis of "trauma of 
war", she did not diagnose PTSD and specifically indicated 
where the Veteran did not exhibit some classic PTSD symptoms.  
She noted that the Veteran denied the recurring of intrusive 
distressing thoughts, nightmares, and flashbacks, but that he 
did get depressed when reminded of Vietnam.  She reported 
that there was not anything that the Veteran said that he 
avoids.  He denied feeling cut off or detached from society, 
but did endorse feeling numb and unable to experience 
emotion.  He had sleep problems and temper issues, but had no 
problems concentrating, and was not overly alert.  He did not 
have a hyper startle response or an accessible reaction when 
reminded of the war in Vietnam.  In short, the examiners did 
not diagnose PTSD.

In addition, a June 2005 VA treatment note diagnosed the 
veteran with an anxiety disorder, but specifically noted the 
following:  "Veteran is exhibiting symptoms of PTSD but it 
does not meet the full criteria.  The symptoms do not appear 
to be disabling at this time."  

The Board notes that findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  After a careful 
review of the Veteran's claims file the Board can only 
conclude that the Veteran does not have a current diagnosis 
of PTSD.  Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, the 
existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Chelte v. Brown, 10 Vet. App. 268 
(1997).  Since VA examiners have consistently indicated that 
the Veteran's psychiatric symptomatology does not meet the 
requirements for a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125, claim for service connection for PTSD must 
be denied.

The Board notes that a careful review of the Veteran's claims 
file revealed a June 2005 diagnosis of anxiety disorder not 
otherwise specified.  The Court has recently held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has considered whether service 
connection is in order for a psychiatric disorder other than 
PTSD.  The preponderance of the evidence, however, is against 
the grant of service connection for the diagnosed anxiety 
disorder.  

The Veteran's service treatment records are silent for a 
diagnosis of an anxiety disorder during service or for many 
years after service.  The Veteran was discharged from service 
in 1977 and he was not diagnosed with an anxiety disorder 
until 2005.  This lengthy period without treatment without 
ongoing symptoms is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  In addition, there is no medical 
evidence linking the Veteran's recently diagnosed anxiety 
disorder to his military service.  A veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Therefore, without evidence that the Veteran's 
anxiety disorder is related to his military service he can 
not be granted service connection.  

In sum, the Board finds that even though the Veteran is a 
combat veteran, service connection for PTSD is denied since 
he does not have a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125.  In addition, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for an anxiety disorder since he had no in-service 
diagnosis, was not diagnosed until many years after service, 
and there is no medical evidence of an etiological 
relationship between the Veteran's service and his anxiety 
disorder.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  Here, however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Arthritis

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for arthritis.

The Board notes that in the February 2010 Informal Hearing 
Presentation the Veteran's representative stated the Veteran 
was seeking service connection for general arthritis.  After 
a careful review of the Veteran's claims file, however, the 
Board finds that the only diagnosis of arthritis is in an 
August 1995 record with a diagnosis of arthritis of the left 
knee.  The Board notes that the Veteran's VA treatment notes 
show a February 1996 diagnosis of osteoarthritis; however, 
there is no subsequent clarification as to the location of 
the arthritis.  Since the only diagnosis of arthritis on 
record is of arthritis of the Veteran's left knee, the Board 
will determine if that diagnosis is related to his military 
service. 

The Board has carefully reviewed the evidence of records and 
finds that the preponderance of the evidence is against a 
grant of service connection for arthritis, to include 
arthritis of the left knee.  A careful review of the 
Veteran's service treatment records revealed no injury or 
treatment to the Veteran's knees and no diagnosis of 
arthritis during service.  Additionally, the Veteran stated 
on his August 1977 separation report of medical history that 
he had no arthritis or swollen or painful joints.  The 
Veteran's separation examination was silent for any diagnosis 
of arthritis or any condition involving the Veteran's left 
knee.  Simply put, there is no evidence of in-service 
arthritis or an inservice left knee injury. 

A careful review of the Veteran's post-service treatment 
records revealed only a diagnosis of arthritis of the 
Veteran's left knee in August 1995.  An August 1995 MRI 
revealed mild arthritic changes of the knee joint and no 
evidence of fracture or dislocation.  It is pertinent that 
this diagnosis came almost 20 years after the Veteran's 
discharge from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service). 

In addition to the lack of evidence of an inservice problem, 
and the length of time after separation before there is any 
diagnosis of arthritis, there is also no medical opinion 
establishing any link between the Veteran's left knee 
arthritis and service.  A veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, that 
has not been done.  With no medical evidence linking any 
recent diagnosis of arthritis to service, service connection 
can not be granted. 

In sum, the Board finds that there is no medical evidence of 
in-service arthritis or a left knee injury, that knee 
problems and arthritis were not shown for many years after 
service, and that there is no medical evidence relating the 
Veteran's current left knee arthritis to military service.  
Accordingly, the claim for service connection must be denied. 

Left Wrist Strain, Synovitis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for left wrist sprain, synovitis.  

The Veteran's service treatment records revealed no evidence 
or diagnosis of an injury to the left wrist during service.  
The only note in the Veteran's service treatment records 
pertaining to his wrist was his August 1977 separation 
examination that noted that a 4 cm well healed trauma scar on 
his left wrist.  The Board notes that there were no other 
notations of a diagnosis or injury to his left wrist or any 
complications of a scar.  

Post-service treatment records revealed that the Veteran 
sought private care for a left wrist strain from July 2004 to 
November 2004.  This wrist strain was the result of a post-
service work injury in June 2004, when the Veteran lost his 
balance moving a picnic table and fell onto his wrist.  He 
was diagnosed with left wrist strain and a blunt contusion.  
In August 2004 the Veteran was diagnosed with intraosseous 
cysts involving the proximal capitate.  The Board finds that 
these July 2004 and August 2004 diagnoses were the first 
medical findings, since separation from the military in 1977, 
indicating a left wrist problem.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service). 

At the Veteran's May 2005 VA examination he stated that he 
had an in-service fall; however, his symptoms resolved.  He 
stated that his symptoms began again after his June 2004 
post-service fall.  He reported occasional weakness; however, 
he had no stiffness, swelling, redness, flare-ups, or history 
of wrist surgery.  He also denied any in-service scars.  He 
was diagnosed with left wrist sprain.  The Board finds that 
while the Veteran states he had an in-service injury to his 
left wrist there is no evidence of record to corroborate his 
statement.  In addition, the Veteran stated that his in-
service injury resolved and that he did not have any problems 
with his left wrist until his post-service fall.  The Board 
notes that a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  A layperson, however, lacks medical training to be 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  While 
the Veteran may believe that his current left wrist strain is 
due to his military service, the file contains no medical 
evidence to support such a conclusion.  

The Board finds that there is no medical evidence to support 
the Veteran's assertions that his left wrist strain is 
related to service.  While the Veteran has a diagnosis of the 
claimed condition, the evidence must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Here, there is no such medical 
evidence providing a nexus opinion relating the Veteran's 
left wrist strain to service.  Service connection must be 
denied.  

In addition, the Board notes that the only time the Veteran 
reported an in-service injury was at his VA examination and 
not during his private treatment.  During his private 
treatment he only reported his post-service fall.  Lay 
statements made when medical treatment was being rendered may 
be afforded greater probative value.  These records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that, although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care)

In sum, the Board finds that there is no evidence that the 
Veteran had an in-service injury to the left wrist.  Even if 
the Board accepted that the Veteran had an in-service injury 
to the left wrist, it is pertinent to note that the Veteran 
stated that it resolved during service and that the problems 
with his wrist did not begin until after his post-service 
2004 injury.  In addition, the Veteran has not submitted any 
evidence of an etiological relationship between his current 
left wrist strain and his military service.  Therefore, 
service connection must be denied. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 

Service connection for arthritis is denied. 
 
Service connection for left wrist strain is denied. 




REMAND

The Board finds that further development is warranted before 
adjudication of the Veteran's claim for service connection 
for lumbar strain.  

The report of the Veteran's August 1977 examination prior to 
separation noted that the Veteran had recurrent back pain, 
without injury, for the past eight years.  On VA examination 
in May 2005, the examiner diagnosed lumbar strain but failed 
to opine as to the likely etiology of the disorder.  

The agency of original jurisdiction (AOJ) should arrange for 
the Veteran to be afforded a VA examination to determine the 
nature and likely etiology of his low back problems.  
Specifically, the examiner should discuss whether any current 
back disorder is at least likely as not related to his in-
service recurrent back pain.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of a back disability.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether the 
Veteran has a currently diagnosed back 
disability and, if so, whether any such 
disorder is at least as likely as not 
related to service, including his 
recurrent in-service back pain.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
remaining issue on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


